--------------------------------------------------------------------------------

EXHIBIT 10.2

VOTING TRUST AGREEMENT

THIS VOTING TRUST AGREEMENT dated as of the 23rd day of October, 2007.

BETWEEN:

ITONIS INC., a company incorporated pursuant to the laws of the
State of Nevada, U.S.A., having an office at Klimentska 10, 110 00
Prague 1, Czech Republic

(“ITonis”)

OF THE FIRST PART

AND:

IOCEAN MEDIA LIMITED, a company incorporated and
registered in the British Virgin Islands with company
number 1024086 and having a registered office at Portcullis
TrustNet Chambers, P.O. Box 3444, Road Town, Tortola, British
Virgin Islands

(“iOcean”)

OF THE SECOND PART

WHEREAS:

A.           ITonis, iOcean and Aquos Media Limited (“Aquos”), a wholly-owned
subsidiary of iOcean, entered into a Share Purchase Agreement dated September 8,
2007 (the “Share Purchase Agreement”) pursuant to which ITonis agreed to acquire
all of the issued and outstanding shares of Aquos in consideration for the
issuance by ITonis to iOcean of that number of shares of ITonis representing 49%
of the issued and outstanding shares of ITonis on the closing date (the “Closing
Shares”), as well as an additional number of shares of ITonis equal to 25% of
the 49% of the issued and outstanding shares of ITonis held by iOcean (the “Post
Closing Shares”, and together with the Closing Shares, the “Shares”) on the date
upon which the gaming portion of licenses and permits held by Aquos is live and
selling lottery tickets, as provided in the Share Purchase Agreement; and

B.           Pursuant to the Share Purchase Agreement, iOcean has agreed to
enter into this Voting Trust Agreement and to vote its Shares of ITonis as the
board of directors of ITonis (the “Board”) may from time to time specify in
writing during the period commencing on the date hereof up to and including
October 23, 2008;

NOW THEREFORE in consideration of the sum of $1.00 now paid by each party hereto
to the other, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party, the parties hereto
covenant and agree as follows:

--------------------------------------------------------------------------------

PART 1

VOTING

1.1           At any meeting of the shareholders of ITonis, iOcean will, during
the term of this Voting Trust Agreement, vote its Shares of ITonis as the Board
may from time to time specify in writing. The obligations of iOcean hereunder
will be conclusively deemed to have been met upon the delivery by iOcean of
proxies to ITonis (or its agent) representing the Shares of ITonis held by
iOcean voted in the manner specified by the Board at the meeting to which such
proxies relate. iOcean further covenants and agrees that, for the term of this
Voting Trust Agreement, it shall not put forward any person as a nominee to the
Board other than with the consent of the Board, which consent may be
unreasonably withheld.

1.2           Before each meeting of the shareholders of ITonis, ITonis will
cause to be delivered to iOcean or its nominees, as the case may be, proxies in
a form sufficient to enable iOcean to vote its Shares as specified by the Board
at such meeting as contemplated in this Voting Trust Agreement.

PART 2

TERM

2.1           The term of this Voting Trust Agreement will commence on the date
hereof and will end on October 23, 2008.

PART 3

RESTRICTIONS ON SALE

3.1           iOcean covenants and agrees that during the term of this Voting
Trust Agreement, it will only sell, transfer or otherwise dispose of the Shares
in the following circumstances:

(a)           to any Person upon that Person agreeing in writing to be bound by
the terms hereof; or

(b)           in any other event, only with the prior written consent of ITonis,
which consent may not be unreasonably withheld.

“Person” includes an individual, corporation, partnership, party, trust, fund,
association and any other organized group of persons and the personal or other
legal representative of a person to whom the context can apply according to law.

3.2           The parties hereto agree that the provisions of this Voting Trust
Agreement will apply in the same manner to any shares or securities into which
such Shares of ITonis held by iOcean may be converted, changed, re-classified,
re-divided, re-designated, re-subdivided or consolidated and to any shares or
securities of ITonis or any successor or continuing corporation

--------------------------------------------------------------------------------

to ITonis which may be received by the parties hereto on a reorganization,
amalgamation, consolidation or a merger, statutory or otherwise.

PART 4

NOTICE

4.1           Any notice, consent, waiver, direction or other communication
required or permitted to be given under this Agreement by a party hereto will be
in writing and will be delivered by hand to the party to which the notice is to
be given at the following address or sent by facsimile to the following numbers
or to such other address or facsimile number as will be specified by a party by
like notice. Any notice, consent, waiver, direction or other communication
aforesaid will, if delivered, be deemed to have been given and received on the
date on which it was delivered to the address provided herein (if a Business Day
or, if not, then the next succeeding Business Day) and if sent by facsimile be
deemed to have been given and received at the time of receipt (if a Business Day
or, if not, then the next succeeding Business Day) unless actually received
after 4:00 p.m. (London time) at the point of delivery in which case it will be
deemed to have been given and received on the next Business Day. For the purpose
of this Voting Trust Agreement “Business Day” means any day, other than a
Saturday, a Sunday or a statutory holiday in London, England.

4.2           The address for service of each of the parties hereto will be as
follows:

  (a) to ITonis:           ITONIS INC.,     Klimentska 10, 110 00 Prague 1,
Czech Republic           Facsimile: +420·296·578·199         (b) to iOcean      
    IOCEAN MEDIA LIMITED,     Portcullis TrustNet Chambers,     P.O. Box 3444,
Road Town,     Tortola, British Virgin Islands           Facsimile:
+853·2838·9426

4.3           Any party hereto may at any time and from time to time notify the
other parties in writing of a change of address and the new address to which
notice will be given to it thereafter until further change.

--------------------------------------------------------------------------------

PART 5

GENERAL PROVISIONS

5.1           This Voting Trust Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada.

5.2           The headings in this Voting Trust Agreement are for convenience
only and are not intended to be used as an aid to the interpretation of the
provisions hereof.

5.3           Each of the parties hereto will, at the request of the other
party, deliver to the requesting party all further documents or other assurances
as may reasonably be necessary or desirable to give effect to the Voting Trust
Agreement.

5.4           Whenever the singular or neuter are used in this Voting Trust
Agreement the same will be construed as meaning the plural, masculine, feminine
or body corporate where the context or parties so requires.

5.5           This Voting Trust Agreement will enure to the benefit of and be
binding upon the parties hereto and each of their personal representatives,
successors and permitted assigns.

5.6           Times is of the essence hereof.

5.7           This Voting Trust Agreement may be executed in as many
counterparts as may be necessary or by facsimile and each such counterpart or
facsimile so existing are deemed to be an original and such counterparts or
facsimile copies together constitute one and the same instrument.

IN WITNESS WHEREOF this Voting Trust Agreement has been executed on behalf of
ITonis and iOcean by their duly authorized officers as of the date first above
written.

ITONIS INC.

Per: /s/ Thomas N. Roberts     Authorized Signatory  

IOCEAN MEDIA LIMITED

Per: /s/ Andrew Richardson     Authorized Signatory  


--------------------------------------------------------------------------------